Per Curiam:

On October 22, 1974, the appellant, represented by counsel, entered guilty pleas to two indictments charging drug violations, and was sentenced, in the aggregate, to 30 months, suspended upon service of four months and four years probation. On November 2, 1974, appellant made a motion, through other counsel, to be allowed to withdraw his guilty plea. The motion was denied by the lower court.
A motion to withdraw a guilty plea is addressed to the sound discretion of the trial judge before whom the plea was entered. State v. Cantrell, 250 S. C. 376, 158 S. E. *54(2d) 189 (1967). The trial judge found that the guilty pleas were intelligently and voluntarily made, which finding is supported by the record. We find no abuse in the exercise of his discretion.
The judgment of the lower court is affirmed pursuant to Rule 23 of the Rules of this Court.